DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Instant final office action is to restart the period for response and is duplicate of the final office action mailed on 10/19/20201 that was returned to the office as undelivered. This duplicate final office action is mailed following request by the attorney of record on 3/23/20222. 
Applicant’s amendments to the claims and arguments filed on June 24, 2021 have been received and entered. Claims 1-13, 17-20 have been amended. Applicant’s submission of supplemental amendments to the claims filed on July 10, 2021 have been received and entered. Claims 1-13, 17-20 have been amended, while claims 21-23 are newly added. Claims 1-23 are pending in the instant application. 
Election/Restrictions
Applicant's election with traverse of claims 1-13, 17-20 (group I) in the reply filed on October 22, 2020 was acknowledged.  Applicant's election of activated mesenchymal stem cells in reply filed on October 22, 2020 as species of stem cell was also acknowledged. Upon further consideration, election of species requirement between different species of stem cell was withdrawn and all the non-elected species were rejoined with the elected spices. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 22, 2020. Claims 1-13, 17-23 are under consideration.

Maintained & New-Claim Rejections - 35 USC § 101-in modified form 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 17-20  remain rejected and claims 21-23 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product (the product being an isolated altered stem cells produced in a medium  containing thioretinaco with nicotinamide adenine dinucleotide 
Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s identification of “an altered stem cells” as being a naturally occurring stem cells derived from tissue of different age (younger adult, older adult, fetal tissue or ICM), and the plain meaning of the other terms, the broadest reasonable interpretation of claims 17 and 21 are a product comprising an alerted stem cell derived from natural tissue or organ (which is naturally occurring). The preamble language a composition of matter comprising said stem cell does not indicate any structural or manipulative difference in the invention recited in the body of the claim, as stem cells alone could be used as composition. 
In the instant case claims recites (i) an altered stem cell produced in a medium containing thioretinaco with nicotinamide adenine dinucleotide phosphate to produce a thioretinaco ozonide complex in the stem cell (claim 17), (ii) composition comprising a modified stem cells activated with about 10-300 g/g of TR2CoO3O2NAD+H2PO4-,disposed within the modified stem cell  (claim 18) or (iii) a composition of matter comprising an altered stem cell containing thioretinamide and thioretinaco (claim 20), which is a naturally occurring cells. Because stem cells are composed of matter, the altered stem cell is a composition of matter, which is a statutory category of invention. MPEP 2106.03. Here, because the altered stem cells with an active oxidative phosphorylation site is a composition of matter, the claim is to at least one statutory category of invention (Step 1: YES).
As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” in the claim. Because claims 17, 18 and 21 recite at least one nature-based product limitation (altered stem cell containing thioretinaco ozonide complex, an altered stem cells containing an organic synthesis of a compound selected from the group consisting of thioretinamide and thioretinaco-), the markedly on prevention of oxidative stress and apoptosis by inhibition of loss of the active site of oxidative phosphorylation and TR2CoO30 2NAD+H2PO4-, from mitochondria” (see page 388, col. 1 and para. 2, McCully K, Annals of Clinical & Laboratory Science, vol. 48, no. 3, 2018, 386-392, IDS). Further,  instant specification cite prior art reference to show that human mesenchymal stem cells are isolated cord blood or bone marrow and therefore are product of nature (see para 20). The specification further teaches concentration of TR2CoO30 2NAD+H2PO4- in unmodified or prior art stem cells is estimated to be approximately 10% of total cobalamin. Thus TR2CoO30 2NAD+H2PO4- concentrations correspond to approximately 0. 03 mug/g of fetal brain tissue (see para. 39 of instant specification) that was determined to have higher concentration as compared to MSC derived from adult brain. In view of foregoing,  these results suggest that mitochondria of a stem cell derived from different source (old, fetal,  adult or ICM) have a varying  active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- The concentration of TR2CoO30 2NAD+H2PO4- depends upon tissue age and source of stem cell. Further, McCully teaches that the active site of oxidative phosphorylation and adenosine triphosphate (ATP) synthesis in mitochondria is proposed to consist of two molecules of thioretinamide bound to cobalamin, forming thioretinaco complexed with ozone, oxygen, nicotinamide adenine dinucleotide. and inorganic phosphate, TR2CoO3O2NAD+H2PO4 (see abstract). The art further teaches caloric restriction in natural setting that extends life has been reported in multiple organism including primates. The effect of caloric restriction on life span is attributed to increased intracellular NAD+ concentration, increased flux through the NAD salvage pathway, and increased sirtuin activity. Life extension by activation of sirtuins may be related to preservation of TR2CoO3O2 NAD+H2PO4-, the active site complex of oxidative phosphorylation within mitochondria (see page 224 of McCully et al Annals of Clinical 222 & Laboratory Science, vol. 45, no. 2, 2015, art of record). McCully further teaches presence of retinol, cobalamin, and nicotinamide riboside 2CoO30 2NAD+H2PO4-per unit of cell mass (see indefinite rejection) within each  stem cells and therefore it is directed to naturally occurring stem cell with an active oxidative phosphorylation site as discussed supra. The cell activated with 10-30mug/g of TR2CoO30 2NAD+H2PO4-is recited at a high-level of generality and do not change the genotype and/or phenotype of the stem cell claimed in the composition. The altered stem cell in presence of naturally occurring melatonin, retinoid or niacin also increases the intracellular concentration of TR2CoO30 2NAD+H2PO4- that is indistinguishable from the claimed altered stem cells. Thus the claimed invention is interpreted to comprise an isolated system of cells in presence of components/factors that would naturally occur in nature together having higher active oxidative phosphorylation site. The naturally occurring stem cells contains thioretinamide bound to cobalamin, forming thioretinaco within mitochondria and there is no structural and/or functional difference between said naturally occurring cells and claimed stem cells containing an organic synthesis of thioretinamide and thioretinaco. Therefore, the claimed altered cell is a “product of nature” exception. Thus, the claims are directed to at least one exception (Stan 24: YES). This judicial exception is not integrated into a practical application. in particular, the claim recites no additional element. Accordingly, this JE does not integrate into a practical application because it does not impose any meaningful limits on practicing the JE. The claim is directed to a JE.
  The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has 2CoO3O2NAD+H2PO4-, When the claimed activated stem cell is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed altered stem cell is analogous to presence of endogenous melatonin in bone marrow, cord blood and/or ICM with an active oxidative phosphorylation site containing TR2CoO3O2NAD+H2PO4-. As set forth above, there is no evidence of any phenotypic changes in the activated stem cells nor any markedly different changes to said activated stem cells. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). 
As set forth above, there is no evidence of any phenotypic changes in the altered stem cells nor any markedly different changes to said cells. In re Roslin is relevant to the claimed invention. It is relevant to note that In re Roslin has identified a significant issue which is relevant to the claimed invention. Specifically, that even if there were differences identified, markedly or not, they were not claimed. Specifically the teaching above that “the claims do not describe cells that have markedly different characteristics from the cells of which they are copies” is relevant to the claimed invention because neither the claims, nor the specification provides any teachings that the activated stem cells have any markedly different characteristic from their in vivo counterparts residing in fetal or embryonic tissue under different natural condition with an active oxidative phosphorylation site containing thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate. Accordingly, the claim recites a judicial exception.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, /.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claims recites no additional and as such this JE and therefore does not denote any meaningful limits on practicing the JE. The claims are directed to a composition that does not include additional elements that are sufficient to amounts to significantly more than the judicial exception. The claims 17, 18 and  21do not recite any additional element other than the judicial exception (altered stem cells) that is not integrated into a practical application. As discussed above with respect to integration of the JE (stem cells) into 
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter. Accordingly, claims 17-20 and 21-23 do not qualify as eligible subject matter.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection of claim 17, 18-20, and the new rejections, they are addressed as follows:
Applicant in part acknowledges that ozone, oxygen, NAD* and inorganic phosphate occur in cells but the thioretinaco ozonide complex has never been demonstrated to occur naturally in cells. In addition, the inventor searched literature on PubMed and found no document to support this claim and also found nothing to document the existence of the thioretinaco complex in stem cells in any published report. Applicant argues that the suggestion that melatonin prevents the loss of the active site of oxidative phosphorylation TR2CoO0302NAD*H PO4, by preventing the opening of the mitochondrial permeability transition pore is a selective interpretation based on prior publications. The problem with this interpretation is that there has been no direct observation of this effect reported in the literature as well as the many cited references that document the complexity of the effects of melatonin or oxidative metabolism. In the present case it is questioned whether the claimed thioretinaco ozonide complex has even been prima facie demonstrated to occur naturally in cells. But even if it has, the new stem cell has more of the thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate within the stem cell than any naturally occurring stem cell. This results in a new engineered product which as demonstrated by the Examples has the ability to do more than the existing adult stem cells that are naturally produced within the body. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, as an initial matter, applicant’s argument pertaining to claims directed to a composition comprising an isolated stem cell with an active oxidative phosphorylation site containing about 10-300 ug/g of thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate agent per stem cell mass disposed within the stem cell and connected to the active oxidative phosphorylation site, is found persuasive, therefore, previous rejection of claims 1-13 
It is noted that applicant in part agree that ozone, oxygen, NAD and inorganic phosphate occur in cells but argues that thioretinaco ozonide complex has never been show to occur in naturally occurring cells. In this context, applicant should note that prior art teaches melatonin occurs in mitochondria of multiple tissues, where it contributes to protective effects against oxidative stress (see Paul et al Life Science, 2015, 139, 97-107) and treatment of cultured neurons with melatonin inhibits opening of the mitochondrial permeability transition pore (Andrabi et al FASEB J 2004; 18: 869-871). McCully ( Annals of Clinical & Laboratory Science, vol. 48, no. 3, 2018, 386-392, IDS).emphasizes “ effects on the mitochondrial permeability transition pore explain the effect of melatonin on prevention of oxidative stress and apoptosis by inhibition of loss of the active site of oxidative phosphorylation and TR2CoO30 2NAD+H2PO4-, from mitochondria” (see page 388, col. 1 and para. 2). McCully further teaches presence of retinol (naturally occurring in multiple tissue), cobalamin (naturally occurring in product), and nicotinamide riboside has the potential for life extension by enhanced endogenous biosynthesis of the TR2CoO3O2 NAD+H2PO4 - complex within mitochondria (see page 225, col. 1, para. 2). Additionally, instant specification further teaches concentration of TR2CoO30 2NAD+H2PO4- in unmodified or prior art stem cells is estimated to be approximately 10% of total cobalamin. In view of foregoing, it is apparent that claimed composition is interpreted to comprise an isolated system of cells in presence of components/factors that would naturally occur in nature together having higher active oxidative phosphorylation site containing TR2CoO3O2 NAD+H2PO4 -. The naturally occurring stem cells contains thioretinamide bound to cobalamin, forming thioretinaco within mitochondria and there is no structural and/or functional difference between said naturally occurring cells and claimed stem cells containing an organic synthesis of thioretinamide and thioretinaco. Therefore, the claimed altered cell is a “product of nature” exception. When the claimed activated stem cell is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed altered stem cell is analogous to presence of endogenous melatonin in bone marrow, cord blood and/or ICM with an active oxidative phosphorylation site containing TR2CoO3O2NAD+H2PO4-. As set forth above, there is no evidence of any phenotypic changes in the altered or modified stem cells nor any markedly different changes to said altered ., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). 
Examiner’s note: Should applicant amend the base claim to incorporate the specific concentration range of TR2CoO3O2NAD+H2PO4- with in the mitochondria of mesenchymal stem cell produced by the process set forth in 14, instant rejection may be overcome pending further consideration. 

New-Claim Rejections - 35 USC § 112-new matter- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 17, 21-22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the recitation of limitation “..therapeutic agent comprising an altered cells with an active oxidative phosphorylation site containing about 10-300 ug/g of thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate agent per stem cell mass disposed within the stem cell and connected to the active oxidative phosphorylation site” or an altered stem cell (claim 1, 17 and 21 and claims dependent therefrom)  or an altered stem cell containing an organic synthesis of a compound selected from the group consisting of thioretinamide and thioretinaco (claim 21) are considered new matter. Applicants do not explicitly point for the specific support of the claimed amendment. Upon per stem cell mass disposed within the stem cell and connected to the active oxidative phosphorylation site”. In fact, contrary to applicants' assertions, instant specification directly support to the term “activated stem cell” or “modified stem cell” refers to a stem cell which has been changed to have an increased active oxidative phosphorylation site having a concentration of TR.sub.2CoO.sub.3O.sub.2NAD.sup.+H2PO4- of approximately 10-300ug/g (see para. 31 of the published application). The specification fails to disclose if the concentration of TR2CoO30 2NAD+H2PO4- is per gram of composition, per gram of therapeutic agent, per gram of activated cell mass, per gram of mitochondrial fraction of activated cells or something else. There is no teaching of any stem cell containing an organic synthesis of a compound selected from the group consisting of thioretinamide and thioretinac as broadly claimed. Thus, before the effective filing date of the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was not in possession of an altered cells or an altered cells with an active oxidative phosphorylation site containing about 10-300 ug/g of thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate agent per stem cell mass disposed within the stem cell and connected to the active oxidative phosphorylation site or an altered stem cell containing an organic synthesis of a compound selected from the group consisting of thioretinamide and thioretinaco, as claimed. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for said limitations. MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”. This is a new matter rejection.

Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 18-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 18 are vague and indefinite to the extent the unit of concentration of thioretlnaco ozonide oxygen nicotinamide adenine dinocleotide phosphate from between 10-300 ug/g is unclear. It is unclear if the concentration of TR2CoO30 2NAD+H2PO4 is 10-300 ug per gram of composition of matter, per gram of activated cell mass, per gram of mitochondrial fraction of activated cells or something else. The metes and bounds of the unit for thioretlnaco ozonide oxygen nicotinamide adenine dinocleotide phosphate in the claim is unclear.  Claims 19-20 are included in the rejection because they depend from the rejected base claim 18.  Appropriate correction and/or clarification is required. 
Response to arguments
Applicant disagree with the rejection arguing that claims have been amended to specify the unit of concentration. Applicants’ arguments have been fully considered, but are not found persuasive.
In the instant case, claim recites a modified stem cell activated with about 10-300 ug/g of TR2CoO3O2NAD4H2PO4 disposed within the modified stem cell. As stated in the previous office action, it is relevant to point out that the concentration of 10-300 ug per gram of TR2CoO30 2NAD+H2PO4 is per gram of composition of matter, per gram of activated cell mass, per gram of mitochondrial fraction of activated cells or something else. Applicant has neither amended nor provided a rebuttal to clarify the unit on record. Therefore, the rejection is maintained for the reasons of record. 

New & Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 9, 11, 17-19 remain rejected and claims 21-23 are also rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al (Theranostics 2016, Vol. 6, Issue 11, 1899-1917)/Sotthibundhu et al (J. Pineal Res. 2010; 49:291–300) and Paul et al (Life Sciences 139 (2015) 97–107), McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Andrabi et al (FASEB Journal 2004 May;18(7):869-71).
Claim 17 is interpreted as product by process as directed to an altered stem cell. See MPEP 2113). [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Claim interpretation: Claim 18 recite concentration of TR2CoO30 2NAD+H2PO4- is ranging from 10-300 ug/gram. However, it is unclear whether the concentration of TR2CoO30 2NAD+H2PO4- is per gram of composition, per gram of alteredcell mass, per gram of mitochondrial fraction of altered cells or something else. Therefore, claims have been interpreted to have increase concentration of TR2CoO30 2NAD+H2PO4 (see above for the indefiniteness rejection). 
With respect to claims 1, 17 and 18, Shuai et al  teach a composition comprising bone marrow derived mesenchymal stem cells in presence of varying concentration of Melatonin (see figure 1 and 2) to produce Melatonin pre-treated MSC intended for therapeutic purposes  (see figure 5). It is further disclosed that melatonin preserves stemness of BMMSCs by inhibiting oxidative stress (see page 1911, col. 1, last para.). Shuai et al further teach a composition comprising human mesenchymal stem cells in presence of varying concentration of melatonin (see page 1907, col. 1, para. 1, figure S2). Likewise, Sotthibundhu teaches a composition comprising neural progenitor cells in presence of varying concentration of Melatonin (see figure 1). The art teaches that melatonin is synthesized in pineal gland, bone marrow, gut, skin and is present within mitochondria, wherein melatonin exerts protective effects against oxidative stress as evidenced by Paul (see Paul et al page 98, col. 2, para. 1, table 1).  
Shuai et al/ Sotthibundhu differ from claimed invention by not explicitly disclosing Melatonin pre-treated MSC or NSC with an active oxidative phosphorylation site containing thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate.
However, before the effective filing date of instant invention, McCully teaches that the active site of oxidative phosphorylation and ATP synthesis in mitochondria is proposed to consist of thioretinaco ozonide (TR2CoO3), oxygen (O2), nicotinamideadenine dinucleotide (NAD+), and inorganic phosphate, TR2CoO30 2NAD+H2PO4- (see abstract) (limitation of claims 21-23).  McCully discloses many disease and condition that deplete intracellular TR2CoO30 2NAD+H2PO4- producing deficient synthesis of adenosyl methionine, hyperhomocysteinemia and neurodegeneration (see page 225, col. 1, para. 1). McCully further teaches loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria explains the decreased oxidative metabolism and increased accumulation of free radical compounds, oxidized proteins, and 
Andrabi et al teach melatonin that directly inhibits the mitochondrial permeability transition pore (mtPTP) that is known to contributes to the pathology of ischemia by releasing calcium and cytochrome c (cyt c) from mitochondria (see abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the composition comprising melatonin exposed MSC as disclosed in Shuai/Sotthibundhu  by optimizing the concentration of melatonin  such that melatonin inhibits the mitochondrial permeability transition pore as suggested by Andrabi to increase the concentration of TR2CoO30 2NAD+H2PO4- -within mitochondria of said cell,  to  produce MSC containing higher active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- -, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to optimize the concentration of melatonin exposure to stem cells of prior in order to optimally inhibit the mitochondrial permeability transition pore (mtPTP) thereby increasing concentration of TR2CoO30 2NAD+H2PO4- within mitochondria of said cells intended for therapeutic purposes (aging, cancer or dementia). One of skill in the art would have been expected to have a reasonable expectation of success in optimizing the varying concentration of melatonin because prior art successfully reported (i) exposing stem cell in presence of varying dose of melatonin as evident from the teaching of  Shuai , (ii) loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria and (iii) studying the role melatonin in inhibiting the mitochondrial permeability transition pore (see Andrabi). 

Claims 1, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al (Theranostics 2016, Vol. 6, Issue 11, 1899-1917)/Sotthibundhu et al (J. Pineal Res. 2010; 49:291–300) and Paul et al (Life Sciences 139 (2015) 97–107), McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Andrabi et al (FASEB Journal 2004 May;18(7):869-71) as applied above for claim 1, and further in view of Choi et al (PLoS One, 2015, 1-15, IDS)
Claims 12 and 13 are interpreted as statement of intended use. 
The teaching of Shuai as evidenced by Paul, McCully and Andrabi have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing use of activated stem cell is MSC that could be used to treat tumor. 
Choi et al teach human adipose derived mesenchymal stem cells (MSC) is most attractive vehicle for delivery of therapeutic agent to target certain type of brain tumor (see page 2, para. 2). Choi et al teach that hAT-MSCs could injected directly into target site in CNS and they possess migratory abilities to target medulloblastoma, atypical teratoid/rhabdoid tumors (AT/RT) and glioblastoma (see abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the composition comprising melatonin exposed MSC as disclosed in Shuai, McCully and Andrabi by substituting  the BM derived mesenchymal 2CoO30 2NAD+H2PO4- - intended for treating brain tumor, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported human adipose derived mesenchymal stem cells (MSC) are the most attractive vehicle for delivery of therapeutic agent to target brain tumor (supra). One of skill in the art would have been expected to have a reasonable expectation of success in exposing melatonin to human MSC because prior art successfully reported (i) exposing MSC in presence of varying dose of melatonin, (ii) loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria  and (iii) studying the role melatonin in inhibiting the mitochondrial permeability transition pore (see Andrabi). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al (Theranostics 2016, Vol. 6, Issue 11, 1899-1917)/Sotthibundhu et al (J. Pineal Res. 2010; 49:291–300) and Paul et al (Life Sciences 139 (2015) 97–107), McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Andrabi et al (FASEB Journal 2004 May;18(7):869-71) as applied above for claim 1, and further in view of Patschan et al (Am J Physiol Renal Physiol 302: F1305–F1312, 2012). 
The teaching of Shuai as evidenced by Paul, McCully and Andrabi have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing use of activated stem cell that is EPC. 
Patschan et al teach a composition comprising endothelial progenitor cells in presence of melatonin (see page F1306, col. 1, last para) to produce melatonin pre-treated EPC intended for therapeutic purposes (see figure 2).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the composition comprising melatonin exposed MSC as disclosed in Shuai, McCully and Andrabi by substituting  the stem cell with another such as EPC as suggested by Patschan,  to  produce therapeutic composition comprising  melatonin exposed EPC containing higher active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- - intended for treating kidney disorder, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported using melatonin exposed endothelial progenitor cells as therapeutic agent (supra). One of skill in the art would have been expected to have a reasonable expectation of success in exposing melatonin to human MSC because prior art successfully reported (i) exposing EPC  to melatonin, (ii) loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria  and (iii) . 

Claims 1, 5-11, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al (Theranostics 2016, Vol. 6, Issue 11, 1899-1917)/Sotthibundhu et al (J. Pineal Res. 2010; 49:291–300) and Paul et al (Life Sciences 139 (2015) 97–107), McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Andrabi et al (FASEB Journal 2004 May;18(7):869-71) as applied above for claim 1, and further in view of Trounson et al (Cell Stem cell, 2015, 17, 11-22, IDS).
The teaching of Shuai as evidenced by Paul, McCully and Andrabi have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing use of activated stem cell that is different type of stem cells intended for therapeutic purposes. 
Trounson et al teach use of pluripotent stem cells, ES cells, neural stem , mesenchymal stem cells , limbal stem cells, HSC and EPC for treating different disease condition (see entire article).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the composition comprising melatonin exposed MSC as disclosed in Shuai, McCully and Andrabi by substituting  the stem cell with another known stem cell as suggested by Trounson, to  produce therapeutic composition comprising  melatonin exposed EPC containing higher active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- - intended for treating CNS or tumor or other disease as disclosed in Trounson, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported using melatonin exposed stem cells could act as therapeutic agent (supra). One of skill in the art would have been expected to have a reasonable expectation of success in exposing melatonin to other stem cells because prior art successfully reported (i) exposing stem cells  to melatonin, (ii) loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria  and (iii) studying the role melatonin in inhibiting the mitochondrial permeability transition pore (see Andrabi). 

Claims 1-11, 17-20, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Science , 2016, 352, 6292, 1436-1443) as evidence by McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Trounson et al (Cell Stem cell, 2015, 17, 11-22, IDS).
Instant rejection is applied to the extent claims require altered stem cell with an active oxidative phosphorylation site containing about 10-300 ug/g of thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate agent per stem cell mass.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Claim interpretation: Claim 18 recite concentration of TR2CoO30 2NAD+H2PO4- is ranging from 10-300 ug/gram. However, it is unclear whether the concentration of TR2CoO30 2NAD+H2PO4- is per gram of composition, per gram of alteredcell mass, per gram of mitochondrial fraction of altered cells or something else. Therefore, claims have been interpreted to have increase concentration of TR2CoO30 2NAD+H2PO4 (see above for the indefiniteness rejection). 
With respect to claims 1, 17 and 18, Zhang et al teach a composition comprising  stem cells in presence of varying concentration of NAD+ precursor nicotinamide riboside (NR) (see 2) to induced the mitochondrial unfolded protein response and synthesis of prohibitin proteins, (see figure 5). It is further disclosed that muscle stem cells from mouse treated with nicotinamide riboside (NR) exhibited increases in oxidative respiration (Fig. 3, J and K).NR-treated MuSCs from aged animals also showed increased mitochondrial membrane potential (Fig. 3L and fig. S3G) and increased abundance of ATP (Fig. 3M) (see page 1439, col. 1, para. 2). Zhang et al teach mitochondrial dysfunction can be reversed by boosting NAD+ concentration in stem cells (see page 1443, col. 1). McCully suggest that the activation of sirtuins by nicotinamide riboside as a precursor of intracellular NAD+ may increase oxidative metabolism, mitochondrial biogenesis, and enhanced insulin sensitivity by increasing the concentration of TR2CoO3O2NAD+HPO4 within mitochondria, as indicated in Equation 2 (see page 224, col. 1 para. 2. to page 2245, col. 2, para. 1) . Thus, NAD+ is regenerated by this cyclic process to provide a molecular substrate for synthesis of another molecule of ATP from NAD+ and thioretinaco ozonide oxygen by  oxidative phosphorylation It is further disclosed that activation of sirtuins may be related to preservation of TR2CoO3O2NAD+H2PO4- the active site complex of oxidative phosphorylation within mitochondria (see page 224, col. 2, para.1). McCully attribute the resulting beneficial effect of NR on the of niacin and nicotinamide riboside on life span, neurodegeneration, and cognitive function in human pellagra and in animal models of 
Zhang as evidence by McCully differ from claimed invention by not explicitly disclosing NR pre-treated MSC or NSC with an active oxidative phosphorylation site containing thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate. The combination of reference differ from claimed invention by not disclosing use of altered stem cell that is different type of stem cells intended for therapeutic purposes. 
Trounson et al teach use of pluripotent stem cells, ES cells, neural stem, mesenchymal stem cells, limbal stem cells, HSC and EPC for treating different disease condition (see entire article).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the composition comprising nicotinamide riboside (NR) exposed stem  as disclosed in Zhang  by optimizing the concentration of NR  such that sirtuins is activated  that would facilitate  oxidative metabolism, mitochondrial biogenesis, 
by increasing the concentration of TR2CoO3O2NAD+HPO4 – within mitochondria as suggested in McCully (see equation 2, page 223 and 224, col. 2, para. 2),  to  produce stem cell containing higher active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- -, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to optimize the exposure and concentration of NR exposure to stem cells of prior in order to optimally increase the concentration of TR2CoO30 2NAD+H2PO4- -within mitochondria of said cells intended for therapeutic purposes (aging, cancer or dementia). While Applicant’s specific concentration within mitochondria are not specifically taught, there is nothing in the art to demonstrate that the artisan would not expect to achieve a  concentration of TR2CoO30 2NAD+H2PO4 fall into the general requirements for   increased formation of TR2CoO3O2NAD+H2PO4 following exposure with NR as in Zhang in view McCully. Hence, it would appear that Applicant's contribution to the art is simply to claim a wide concentration ranging from 10 to 300 mg/g of TR2CoO30 2NAD+H2PO4- obvious, to the Artisan before the effective filing of the instant application. Given
that one of ordinary skill in the art was well aware of the results of exposing stem cells with NR to increase the concentration of TR2CoO3O2NAD+H2PO4 with in mitochondria , the  One of skill in the art would have been expected to have a reasonable expectation of success in optimizing the varying concentration of NR because prior art successfully reported exposing stem cell with varying dose of NR activated sirtuins that facilitated oxidative metabolism, mitochondrial biogenesis, by increasing the concentration of TR2CoO3O2NAD+HPO4 – within mitochondria as evident from the teaching of McCully. 

Response to arguments
Applicant disagree with the rejection arguing motivation-suggestion-teaching test is a guard against using hindsight in an obvious analysis. See MPEP § 2143.01.Applicant argues that the teaching, suggestion or motivation test as one way to prevent a hindsight reconstruction of the prior art based on the Applicant’s own claims. This approved rationale is one of the exemplary rationales described in MPEP § 2143 and the Exemplary Rationales A—-G. The proposed determination of obviousness based on Ex Parte Smith is therefore misplaced and represents a hindsight reconstruction of the prior art using the Applicant’s own claims as roadmap. The only rationale for combining the prior art is Applicant’s claims without consideration of the many cited references that as a whole document the complexity of the effects of melatonin on oxidative metabolism. Moreover, the combination of references was made in disregard of the existence of success as heretofore discussed as the inventor after reviewing the Office Action tried and was unable to find a literature reference to a stem cell with an active oxidative phosphorylation site containing thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate. The determination of obviousness is therefore based on an improper hindsight reconstruction of the prior art. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, any altered stem cell with an active oxidative phosphorylation site containing about 10-300 uglg of thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate (TR2CoO3O2NAD+H2PO4). Absent evidence in the instant specification, recitation of wide concentration range of 10-300 uglg of TR2CoO3O2NAD+H2PO4  suggest it to be a non-critical limitation not affecting the resulting phenotype of the cells. Thus, to the extent, prior art teaches method of increasing active oxidative phosphorylation site containing TR2CoO3O2 NAD+H2PO4 within mitochondria of a stem cell, the rejection is applicable to the instant case. 
 Applicants have further engaged in selective reading of the teachings of primary art to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of increasing active oxidative phosphorylation site containing TR2CoO3O2NAD+H2PO4 within mitochondria of stem cell is to use said cells in treating cancer, dementia and other degenerative conditions involving increased levels of homocysteine. As previously indicated, prior art teaches adult stem cells (SCs) are essential for tissue maintenance and regeneration yet are susceptible to senescence during aging. Zhang et al discloses the importance of the amount of the oxidized form of cellular nicotinamide adenine dinucleotide (NAD+) and its effect on mitochondrial activity. Shuai/Sotthibundhu teach a composition comprising stem cells in presence of varying concentration of Melatonin. It is further disclosed that melatonin preserves stemness of BMMSCs by inhibiting oxidative stress (see page 1911, col. 1, last para.). Likewise, Zhang et al teach a composition comprising  stem cells in presence of varying concentration of NAD+ precursor nicotinamide riboside (NR) (see 2) to induced the mitochondrial unfolded protein response and synthesis of prohibitin proteins, (see figure 5). It is further disclosed that stem cells from mouse treated with nicotinamide riboside (NR) exhibited increases in oxidative respiration (Fig. 3, J and K).NR-treated MuSCs from aged animals also showed increased mitochondrial membrane potential (Fig. 3L and fig. S3G) and increased abundance of ATP (Fig. 3M) (see page 1439, col. 1, para. 2). Zhang et al teach mitochondrial dysfunction can be reversed by boosting NAD+ concentration in stem cells (see page 1443, col. 1). McCully suggest that the activation of sirtuins by nicotinamide riboside (NR) as a precursor of intracellular NAD+ may increase oxidative metabolism, mitochondrial biogenesis by increasing the concentration of TR2CoO3O2NAD+HPO4 within mitochondria, as indicated in Equation 2 (see page 224, col. 1 para. 2. to page 2245, col. 2, para. 1). Thus, NAD+ is regenerated by this cyclic process to In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Absent evidence of any unexpected and/or superior result a person of skill in the art would be motivated to optimize the varying dose of melatonin and/or NR in the culture of stem cells, in order to increase the concentration of TR2CoO3O2NAD+HPO4 within mitochondria of said stem cell thereby archiving the beneficial effects of cells as disclosed in McCully and Zhang, with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCully (US 5565558, 6,696,082 and 9216209), Baburina et al (Biochim Biophys Acta 2017;1859, :94-103).McCully (Ann Clin Lab Sci 1994;24:134-152 and Ann Clin Lab Sci 2009;39:219-232., IDS).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.